C. Allen, J.
It appears that Thompson made a personal examination of the records of the bank, and took therefrom what purported to be a copy of the record of the vote, and what in fact was a correct memorandum of the substance of it; and that he told the defendant that he had been to the bank, and that the records were all right, and showed to the defendant his memorandum. The defendant relied on the assurance thus given, and on his belief that the vote as recorded was sufficient to authorize the treasurer to assign mortgages ; and, in point of fact, the vote as recorded was sufficient for that purpose. The defendant thus relied on the record as it actually existed, a substantially true representation thereof having been made to him. The bank is therefore bound by the authority appearing on its records. The case falls within the principle of the decision in Commonwealth v. Reading Savings Bank, 137 Mass. 431. See also Holden v. Hoyt, 134 Mass. 181.

Decree for the defendant.